John Duke was indicted and convicted of burglarizing the store of one Geeslin, and was sentenced to four years in the state penitentiary, from which this appeal is prosecuted.
He was jointly indicted with Jack Logue, Mrs. Jack Logue, Albert Ault, and Wm. Jennings, but was granted a severance and tried separately. The crime was established by the testimony of Jack Logue and Albert Ault, who differed in some details of the crime itself, but their testimony was direct and positive, and was corroborated by the finding of some of the goods at places where their testimony showed they were placed for sale.
It is assigned as error that the verdict is contrary to the overwhelming weight of the evidence, and that the verdict of the jury was such as to evince prejudice on their part.
Of course the testimony of accomplices is sufficient to sustain the verdict of the jury under the laws of this state, and it was for the jury to say whether the testimony of the state witnesses was true or not. The jury *Page 745 
accepted their testimony by the verdict; we find no error in so doing, and the judgment will be affirmed.
Affirmed.